Exhibit 10.1





[image0.jpg]
   
Dave Harmon
Chief People Officer



Friday, March 15, 2019




Barbara W. Wall
Delivered Electronically




Dear Barbara,


Congratulations on your new interim role as Chief Operating Officer (COO), while
retaining your current role as Senior Vice President and Chief Legal Officer!  
In this new role, you will manage our day-to-day operations, and the executives
currently reporting to the Chief Executive Officer will report directly to you.
This letter outlines the details related to your new interim role and related
compensation.
 
INTERIM JOB TITLE:
 
Senior Vice President, Interim Chief Operating Officer and Chief Legal Officer
     
CURRENT ANNUAL BASE SALARY:
 
$539,100, subject to applicable taxes and withholdings
     
ADDITIONAL COMPENSATION FOR INTERIM COO ROLE1:
 
$20,770 per bi-weekly paycheck, subject to applicable taxes and withholdings
(rounded up to the nearest whole dollar), equating to approximately $45,000 per
month
     
REPORTING TO:
 
Robert J. Dickey, President and Chief Executive Officer
     
EFFECTIVE DATE:
 
Upon acceptance of this offer letter

1 Previously-approved compensation, with respect to your position as Senior Vice
President and Chief Legal Officer, shall not be modified by the acceptance of
this offer.


The additional compensation will be paid to you beginning with the first full
payroll cycle following the effective date through the conclusion of the term of
your role as interim Chief Operating Officer of the Company, as determined by
the Executive Compensation Committee of the Board of Directors.


The Company hereby acknowledges that, at the conclusion of the term of your role
as interim Chief Operating Officer of the Company, as long as you are an active
employee, you will continue to engage in fulltime employment with the Company in
the position of Senior Vice President and Chief Legal Officer, with the
responsibilities attendant to such position, including that the General Counsel
will continue to report to you. 


You and the Company hereby acknowledge that, for purposes of the Company's 2015
Change in Control Severance Plan as in effect from time to time (the "CIC
Plan"), whether you have "Good Reason" to terminate your employment shall be
determined relative to your duties as Senior Vice President and Chief Legal
Officer of the Company without regard to any diminution of your duties that
might result from your role as interim Chief Operating Officer of the Company
before a Change in Control (within the meaning of the CIC Plan).


Confidentiality: You recognize and acknowledge that certain confidential
business and technical information of Gannett Co., Inc., USA TODAY NETWORK, and
their affiliates (collectively “Gannett”) that includes, information relating to
financial


Mobile: 571.308.5571 Office: 703.854.3457 • dharmon@gannett.com
Gannett Co., Inc. • 7950 Jones Branch Drive • McLean, VA 22107







--------------------------------------------------------------------------------







[image0.jpg]
   
Dave Harmon
Chief People Officer





statements, customer identities, potential customers, suppliers, servicing
methods, equipment, program strategies and information, databases and
information systems, analyses, digital products, profit margins or other
proprietary information used by Gannett is a valuable, special and unique asset
of Gannett.  You shall not, at any time whether during the term or after the
termination of your employment with Gannett Co., Inc., USA TODAY NETWORK, or any
of their affiliates, use such information, or any part thereof, or disclose such
information to any person, firm, corporation, association or other entity for
any purpose other than for the benefit of Gannett.


We look forward to having you continue with the company, in what we expect will
be a mutually rewarding relationship and productive experience. Should the terms
of the offer be acceptable, we would appreciate you confirming your agreement by
close of business on March 18, 2019. If you have questions, please let me know.


Sincerely,


[image1.jpg]
Dave Harmon
Chief People Officer




Signed:





/s/ Barbara W. Wall
  March 18, 2019
 
Barbara W. Wall
 
Date
 









Mobile: 571.308.5571 Office: 703.854.3457 • dharmon@gannett.com
Gannett Co., Inc. • 7950 Jones Branch Drive • McLean, VA 22107



